DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 10, figure 5 fails to provide a heat pipe attached to the second fin, wherein the elected embodiment only provides for a heat pipe attaching to the first fin.
Regarding Claim 11, specifically the limitations “the second heat radiating fin is not in direct contact with the heat pipe, and is in direct contact only with the base plate” are not supported by the originally filed disclosure. Figure 5 of the instant disclosure fails to explicitly disclose that the heat pipe does not contact the fin (48). From the specification it appears that paragraph 61 provides details for the configuration of the heat pipe (44, belonging to the elected embodiment of figure 5) and states, “the bottom portions 44c of the heat pipes 44 having an L shape as viewed in a side view are fitted in a recessed groove formed on the second face side of the base plate 10 so that the heat pipes 44 having an L shape as viewed in a side view are thermally connected to the base plate 10”. Therefore, the heat pipe being situated within a groove on the base is supported but not that the heat pipe does not contact the second fin.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, the limitation “an end portion of the second heat radiating fin on a side opposite to the end portion of the second heat radiating fin in direct contact with the base plate is thermally connected to the base plate via a heat pipe” is indefinite, in context, since it cannot be discerned how the heat pipe is thermally connecting the second fin to the base, wherein figure 5 does not show the heat pipe attached to the second fin. For Examination purposes and in accordance with the specification and drawings, “an end portion of the second heat radiating fin on a side opposite to the end portion of the second heat radiating fin in direct contact with the base plate is thermally connected to the base plate via a heat pipe”” will be interpreted as – an end portion of the second heat radiating fin on a side opposite to the end portion of the second heat radiating fin in direct contact with the base plate is thermally connected to the base plate --.
Regarding Claim 10, the limitation “a heat pipe” is indefinite, in context, since it cannot be discerned if the heat pipe in claim 10 is referring to the heat pipe previously proffered in Claim 1 or is this another distinct heat pipe. Further clarification is required.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’468 (Translation of Japanese Patent Document JP3104468U) hereinafter referred to as JP’468.
[AltContent: textbox (End Portion of Second Heat Radiating Fin)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Surface)][AltContent: textbox (First Surface)]
    PNG
    media_image1.png
    596
    496
    media_image1.png
    Greyscale

JP’468 Figure 3
Regarding Claim 1, JP’468 discloses a heat sink comprising: 
a base plate (1) thermally connectable to a heat generating element (20) and having a flat plate shape (shown in figures 2-4, wherein the plate is flatly shaped); 
a first heat radiating fin (3) thermally connected to the base plate (shown in figure 2); and 
a second heat radiating fin (2) disposed adjacently to a side end portion of the first heat radiating fin (shown in figure 2) and thermally connected to the base plate (shown in figure 2 and annotated figure 3), a surface of the first heat radiating fin (shown in annotated figure 3, “First Surface”) is not parallel to a surface of the second heat radiating fin (shown in annotated figure 3, “Second Surface”),
wherein the first heat radiating fin (3) is thermally connected to the base plate via a heat conductive member (32),
wherein the heat conductive member is a heat pipe (32),
wherein an end portion of the second heat radiating fin (2) is in direct contact with the base plate (1) so that the second heat radiating fin is thermally connected to the base plate (shown in figure 3, being the bottom portion of the fin),
wherein the heat pipe (32) that is thermally connected to the first heat radiating fin (3) is thermally connected to the base plate (1) by the heat pipe (32) fitted to the base plate (shown in figure 4), the second heat radiating fin (2) is not mounted on the heat pipe (32) that is thermally connected to the base plate (shown in figure 4, wherein the fin (2) is not mounted on the heat pipe (32)) and the end portion of the second heat radiating fin (2, shown in annotated figure 3) is thermally connected to the base plate 
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “thermally connectable to a heat generating element… the heat generating element is thermally connected to a second face side of the base plate region“, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. The claims are drawn to a heat sink device, wherein the heat-generating component is superfluous to said device or rather does not further define the structure of the heat sink. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 7, JP’468 further discloses the heat pipe has an L-shape as viewed in a side view (see figures 2-3 and Para. 13).
Regarding Claim 10, as best understood, JP’468 further discloses an end portion of the second heat radiating fin (2, shown in figure 3) on a side opposite to the end portion of the second heat radiating fin in direct contact with the base plate is thermally connected to the base plate via a heat pipe (please see 112 rejection above, wherein the heat pipe and the fin (2) are thermally connected to the base as heat is being transferred among the aforementioned components, shown in figure 3).

Claims 1 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (USP 8359745) hereinafter referred to as Lin.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Surface)]
    PNG
    media_image2.png
    863
    689
    media_image2.png
    Greyscale
[AltContent: textbox (End Portion of Second Heat Radiating Fin)][AltContent: textbox (Second Surface)]
Lin Figure 4
Regarding Claim 1, Lin discloses a heat sink comprising: 
a base plate (10) thermally connectable to a heat generating element (60) and having a flat plate shape (shown in figure 4, wherein the base (10) is flatly shaped); 
a first heat radiating fin (30) thermally connected to the base plate (shown in figure 4); and 
a second heat radiating fin (40) disposed adjacently to a side end portion of the first heat radiating fin (shown in figure 4) and thermally connected to the base plate (shown in figure 4, wherein the heat sink (40) is thermally connected to the base (10) through conduction), a surface of the first heat radiating fin (shown in annotated figure 
wherein the first heat radiating fin (30) is thermally connected to the base plate via a heat conductive member (20),
wherein the heat conductive member is a heat pipe (20),
wherein an end portion of the second heat radiating fin (40) is in direct contact with the base plate (10, shown in figure 9) so that the second heat radiating fin is thermally connected to the base plate (shown in figures 4 and 9, being the bottom portion of the fin),
wherein the heat pipe (20) that is thermally connected to the first heat radiating fin (30) is thermally connected to the base plate (10) by the heat pipe (20) fitted to the base plate (shown in figure 4), the second heat radiating fin (40) is not mounted on the heat pipe (20) that is thermally connected to the base plate (shown in figure 4, wherein the heat sink (40) is not mounted on the heat pipe (20)) and the end portion of the second heat radiating fin (40) is thermally connected to the base plate (shown in figure 4) and wherein the heat generating element (60) is thermally connected to a second face side of the base plate region (shown in figure 11, wherein the heat generating element (60) is thermally connected to the bottom side of the base plate (10)) at which the second heat radiating fin is in direct contact with a first face side of the base plate (shown in figure 4). 
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “thermally connectable to a heat generating element… the heat generating element is thermally connected to a second face side of the base plate region“, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. The claims are drawn to a heat sink device, wherein the heat-generating component is superfluous to said device or rather does not further define the structure of the aforementioned device. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 10, as best understood, Lin further discloses an end portion of the second heat radiating fin (40, shown in figure 4) on a side opposite to the end portion of the second heat radiating fin in direct contact with the base plate is thermally connected to the base plate via a heat pipe (please see 112 rejection above, wherein the heat pipe and the fin (40) are thermally connected to the base (10) as heat is being transferred among the aforementioned components, shown in figure 4).
Regarding Claim 11, as best understood, Lin further discloses a bottom portion of the heat pipe (20, shown in figure 9, being the portion of the heat pipe attached to the base (10)) is fitted to the second face side of the base plate (shown in figure 9, wherein the heat pipe (20) is attached to the bottom side of the base (10)), wherein the heat pipe (20) is in direct contact with the base plate (shown in figures 4 and 9), and wherein the second heat radiating fin (40) is not in direct contact with the heat pipe (shown in figures 4 and 9, wherein the heat sink (40) does not contact the heat pipe (20)), and is in direct contact only with the base plate (shown in figure 9).

Response to Arguments
Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive. 
the Examiner compares element 2 with the claimed ‘second heat radiating fin.’ However, JP '468 discloses that the heat pipe 22 is inserted fins 21. See JP '468, paragraph 12. Additionally, as shown in Figure 4, element 2 is mounted on the heat pipe 22 that is connected to the base 1. Therefore, following the Examiner's logic that JP '468's element 2 corresponds to the ‘second heat radiating fin’ (a point which Applicant does not concede), JP '468 does not disclose ‘the second heat radiating fin is not mounted on the heat pipe that is thermally connected to the base plate’ as recited in amended claim 1.” The heat pipe taught in JP '468 and utilized in the rejection of Claim 1 is the heat pipe (32) not the heat pipe (22), whereas the heat pipe (32) does not extend through the second fin (2). JP '468 discloses two separate heat pipes, wherein 32 extends through the first fin and 22 extends through the second fin.
On Page 6 of the Arguments the Applicant states, “The Examiner compares CPU 20 of JP '468 with the claimed ‘heat generating element.’ However, when the cooling device 10 is assembled to the CPU 20, the CPU 20 is not connected to the second face side of the base plate 1 in the region of the concave groove 15. Further, the concave groove 15 of the base I is comprised of air. The heat conductivity of air is much lower than that of the material of the base plate 1. Therefore, the concave groove 15 makes it difficult for element 2 to receive heat via the base plate I even if the heat radiating fin 2 includes the heat pipe 22. Therefore, JP '468 does not disclose ‘wherein the heat generating element is thermally connected to a second face side of the base plate region at which the second heat radiating fin is in direct contact with a first face side of the base plate’ as recited in amended claim 1. The Examiner respectfully disagrees. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/PAUL ALVARE/Primary Examiner, Art Unit 3763